Citation Nr: 1437296	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  06-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for a right hand scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



REMAND

The appellant served in the United States Coast Guard Reserves beginning in July 1974.  She also served on active duty from September 2001 to May 2002, from February to September 2003, and from February to October 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In February 2011, the appellant appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In May 2012, the Board issued a decision that in part, granted a claim of entitlement to an initial compensable rating for a right hand scar, with a 10 percent rating assigned.  Other issues were remanded by the Board.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the acting VLJ who conducted the February 2011 hearing.  In order to remedy any such potential error, the Board sent the appellant a letter in September 2013 notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, on September 30, 2013, the appellant requested to have the prior decision vacated and a new one issued in its place, but only after a new hearing has been conducted.  Specifically this request confirmed that the appellant wanted to appear at an in-person hearing at a local RO before a VLJ (Travel Board hearing).  In June 2014, the Board vacated the May 2012 decision.  This matter is now returned to the Board for further action in conjunction with the appellant's request to be scheduled for a Board hearing. 

Thus, in view of the foregoing, the RO should take steps to schedule a Board hearing before a VLJ sitting at the RO.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to a claimant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  (Travel Board hearings are scheduled by the RO.)

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing, and ensure that notice of the hearing is sent to her current address.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

